[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________
                                                             FILED
                              No. 08-12021          U.S. COURT OF APPEALS
                       ________________________       ELEVENTH CIRCUIT
                                                       FEBRUARY 3, 2009
                                                       THOMAS K. KAHN
                 D.   C. Docket No. 06-00152 CV-SSC-2       CLERK

GRETCHEN M. HULON,

                                                          Plaintiff-Appellant,

                                 versus

NORTHEAST GEORGIA HEALTH SYSTEM, INC.,

                                                         Defendant-Appellee.

                       ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (February 3, 2009)

Before MARCUS, KRAVITCH, and ANDERSON, Circuit Judges.

PER CURIAM:
      The judgment of the district court is affirmed based upon the thorough and

well-reasoned opinion of the magistrate judge.

      AFFIRMED.




                                        2